Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                       DETAILED ACTION	
1. 	This action is response to the application filed on 15 May 2020 in which claims 1-20 are presented for examination. 
	
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Marc V. Richards on 15 February 2022.

3.	The application has been amended by the examiner as follows: 

       NEW ABSTRACT (ABST)
A system and method includes a blockchain operation stack which may control access to reading and writing operations for a blockchain.  The blockchain operation stack may include a credential authority layer that may control permissions for profiles maintained by the credential authority layer.  When the permissions are granted by the credential authority layer, a presentation layer may generate a display that may include information on the blockchain structure.  Integrity outputs stored in a successor block may verify that a predecessor block has been rewritten and is valid.  The presentation layer may provide tools to facilitate write layer operations to rewrite and append to the blockchain.

                                                    Allowable Subject Matter

4.	Claims 1-20 are allowable in light of the Applicant’s argument and in light of the prior art made of record.

                 Reasons for Allowance


Upon searching variety of databases, the examiner considering Applicant’s provided prior-art and examiner research of prior-art with are mention in form-892 and with the respect of Applicant’s arguments clarify the difference and uniqueness of invention. It still hold the novelty even if the closest prior art US Publication No. 20200228512 and the Applicant’s provided IDS, US Patent no. 9436923 combined. 
Claims 1, 11 and 16 in conjunction with all other limitations of the dependent claims, "when the privilege grant includes a reading privilege: generate an edit representation for the altered block, 26 SUBSTITUTE SHEET (RULE 26)WO 2019/098873PCT/RU2017/000866 the generating an edit representation for the altered block responsive to determining that the altered block of the blockchain has been previously rewritten; generate a presentation of at least a portion of the blockchain, the presentation including the edit representation; and cause a display of the presentation of at least the portion of the blockchain." and independent claims are not taught nor suggested by the prior art of record (PTO-892). 
Therefore, Claims 1-20 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

        Conclusion

(see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. The examiner can normally be reached on 7:00 AM -5:00 PM (Mo-Th).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-2419.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

 /Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890